Title: James Madison to Henry Clay, 13 March 1832
From: Madison, James
To: Clay, Henry


                        
                            
                                
                            
                            
                                
                                    Montpellier
                                
                                 Mar. 13. 1832
                            
                        
                        J. Madison with his best respects to Mr Clay thanks him for the Copy of his speech "In Defence of the
                            American System &c" It is a very able, a very eloquent, and a very interesting one. If it does not establish all
                            its positions, in all their extent, it demolishes not a few of those relied on by the opponents. J. M. feels a pleasure in
                            offering this tribute to its merits. But he must be pardoned for expressing a regret that an effusion of personal feeling
                            was, in one instance, admitted into the discussion.
                        
                            
                                
                            
                        
                    